DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 07 Apr 2021, in which claims 70, 72, 74, and 80-81 are amemded.

This application is a domestic application, filed 30 Jan 2020; and claims benefit as a DIV of 15/694279, filed 01 Sep 2017, now abandoned; which claims benefit as a DIV of 14/702,499, filed 01 May 2015, issued as PAT 9783560; which claims benefit as a DIV of 11/695,548, filed 02 Apr 2007, issued as PAT 9040674; which claims benefit of provisional application 60/787,777, filed 31 Mar 2006.

Claims 67-68 and 70-84 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of species of IX.5., A.1, and D.1  in the reply filed on 07 Apr 2021 is acknowledged.
Search and examination has expanded to encompass the species of method wherein the chemical structures are as disclosed in Mathies et al. (US 6,544,744, 

Claim Objections
Claim 67 is objected to because of the following informalities:  claim 67 at line 2 recites "NH-rhoadamine". This language is an apparent typographical error for "NH-rhodamine" as recited in claim 67 at line 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 at bottom of page numbered 5 recites a proviso alternatively referencing structural formulas (IIIb) and (IIIc). In the amended claim 72 the structural formulas (IIIb) and (IIIc) are canceled. The language renders the claim indefinite because it is unclear what structural formulas (IIIb) and (IIIc) are referenced. Further, it is unclear if the proviso may be met by said unspecified structural formulas (IIIb) and 
Claims 76-77 and 79 recite "the energy transfer dye label moiety". Claim 79 further recites the energy transfer dye label moiety comprises structural formula (VI) A-Z1-Sp-Z2-D. Claim 67 recites "an oligonucleotide labeled with an energy transfer dye pair that comprises an NH-rhodamine dye moiety". The language renders the claims indefinite because it is unclear if "the energy transfer dye label moiety" refers to the energy transfer dye pair or to a single dye component of the dye pair. Claims 80-81 depend from claim 79 and do not clarify the meaning of this language. Further, as discussed further below regarding interpretation of instant claim 67, the broadest reasonable interpretation of the instantly claimed method requires only the step i. to be performed, raising further issues of clarity regarding what is required by the claimed method.
Claims 70 and 78-79 each recite "the N-protected NH-rhodamine moiety". Claim 67 recites an NH-rhodamine and does not specify said NH-rhodamine is an N-protected NH-rhodamine moiety. Further, claim 67 recites an energy transfer dye pair, therefore said N-protected NH-rhodamine moiety may refer to the paired dye to the explicitly recited NH-rhodamine. Therefore it is unclear if claims 78-79 are defining the paired dye to the explicitly recited NH-rhodamine or further requiring the explicitly recited NH-rhodamine to be an N-protected NH-rhodamine moiety.
Claim 78 recites "the oligonucleotide labeled with an energy transfer dye is further labeled with a donor and/or acceptor moiety for the N-protected NH-rhodamine moiety". Claim 67 recites an energy transfer dye pair. For similar reasons as detailed 
Claim 79 recites a functional group FZ. The claim does not define the meaning of this group, therefore this language renders the claim indefinite because it is unclear what structures are encompassed within the scope of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 67-68, 72, 74-76, 78-79 and 84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020).

    PNG
    media_image1.png
    218
    265
    media_image1.png
    Greyscale
(column 11, lines 1-20) or structure 3 (spanning columns 19-20), interpreted as a donor that this a O-protected fluorescein derivative (FAM) and an acceptor that is an NH-rhodamine dye moiety (TAM), and interpreted as a instant structural formula (VI) A-Z1-Sp-Z2-D where Z1-Sp-Z2 comprise the linkers and acrylimido)-2'-deoxyUridine, 3'-(2-cyanoethyl)-(N,N-diisopropyl)-phosphoramidite (emphasis added), corresponding to the structure of the linker of instant claim 71. Regarding the language of "N-protected NH-rhodamine moiety", absent a clear definition of this structure or the structure of R9 being an acyl protecting group, the embodiments disclosed in Mathies et al., for example wherein the nitrogen of rhodamine is "protected" with a methyl group, are interpreted as encompassed within this structure. 
Regarding the claim interpreted of the instant claims, instant claim 67 recites the steps of:
"i. coupling a donor or an acceptor dye phosphoramidite reagent to a support-bound protected oligonucleotide;
ii. optionally coupling one or more linker phosphoramidite reagents to the
oxidized product of step i; and
iii. coupling an acceptor or a donor dye phosphoramidite reagent to the oxidized
product of step ii, ..." (emphasis added)
MPEP 2111.04 at II. provides "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." In the instant case, the step ii. is stated to be an optional step, and the step iii. is conditional on the step ii. which is optionally not performed. Therefore the broadest reasonable interpretation of the instantly claimed method requires only the step i. to be performed. Further, instant claim 67 specifies only .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim 70 -71 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) as detailed above, and further in view of Singh et al. (Chem. Commun., 1998, 4, p455-456, cited in PTO-892).
Mathies et al. teaches as above.
Mathies et al. does not specifically disclose the N-protected NH-rhodamine dye moiety comprises a structure as recited (instant claim 70), where the "N-protected NH-rhodamine dye moiety" is interpreted as the "NH-rhodamine dye moiety" recited in claim 67.
Singh et al. teaches introduction of a novel class of nucleic acid analogues, termed LNA (locked nucleic acids) which forms duplexes with complementary DNA and RNA with remarkably increased thermal stabilities and generally improved selectivities. (page 455, abstract). Singh et al. teaches as an attractive feature, the structural change from DNA (or RNA) to LNA is limited from a chemical perspective, and teaches the 
    PNG
    media_image2.png
    129
    155
    media_image2.png
    Greyscale
. (page 455, left column, paragraph 1 and scheme 1) Singh et al. teaches the LNA were incorporated into oligonucleotides using the phosphoramidite approach. (page 455, right column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Singh et al. in order to select the NH-rhodamine dye moiety to have the LNA structure taught by Singh et al. One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Singh et al. with a reasonable expectation of success because Mathies et al. teaches the synthesis of oligonucleotides with conventional DNA synthesizers using the phosphoramidite approach, and Singh et al. teaches the LNA were incorporated into oligonucleotides using the phosphoramidite approach to provide an advantageous structures having remarkably increased thermal stabilities and generally improved selectivities. 

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) as detailed above, and further in view of Vinayak (Tetrahedron Letters, 1999, 40, p7611-7613, provided by Applicant in IDS mailed 30 Jan 2020).
Mathies et al. teaches as above.
b and -(CH2)x-Rb. (instant claim 73) 
Vinayak teaches coupling of rhodamine dye acids to 5’amino-oligonucleotides (page 7611, abstract) wherein the rhodamine dye is linked via a C6 phosphoramidite to the 5’ end of DNA (page 7611, paragraph 2 at bottom of page).  Vinayak teaches the oligonucleotide 
    PNG
    media_image3.png
    158
    268
    media_image3.png
    Greyscale
 (page 7612, compound (5)).  Vinayak teaches the compound is understood to necessarily undergo lactonization, such as to give the compound 
    PNG
    media_image4.png
    152
    186
    media_image4.png
    Greyscale
(page 7612, compound (2)). 
If would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Vinayak in order to vary the position of the label moiety in the oligonucleotide of Mathies et al. and to select the structure of the label moiety such as the lactonized form. One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Vinayak with a reasonable expectation of success because both Mathies et al. and Vinayak are drawn to an oligonucleotide comprising a label moiety comprising an N-protected NH-rhodamine moiety, Mathies et al. teaches embodiments wherein a label moiety is attached to an 4 and R7 are -Rb; Rb is -X; and X is halo.

Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) as applied above in view of Thornton et al. (Inorg. Chem., 1993, 32, p4994-4995, cited in PTO-892).
Mathies et al. teaches as above. Mathies et al. teaches such labels find use as primers in applications involving nucleic acid chain extension, such as sequencing, PCR and the like. (abstract).
Mathies et al. does not specifically disclose the method in which the oligonucleotide labeled with an energy transfer dye is further labeled with a quencher moiety. (instant claim 82)
Thornton et al. teaches investigation of intramolecular energy and electron transfer chromophore-quencher (C-Q) molecules has been a topic of interest. 34Owing to the favorable synthetic and photophysical properties of Re based C-Q compounds, we felt it should be possible to utilize this system as the basis for the rational design of a unique series of spectroscopic and photochemical probes for double-stranded DNA. Thornton et al. teaches the design of C-Q-based DNA probes to utilize a flexible tether 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Thornton et al. to further label the oligonucleotide with a quencher moiety. One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Thornton et al. with a reasonable expectation of success because Thornton et al. teaches the investigation of intramolecular energy and electron transfer chromophore-quencher (C-Q) molecules has been a topic of interest and teaches the design of such molecules having favorable synthetic and photophysical properties, suggesting it would have been obvious to improve similar DNA probes in the same way to provide advantageous photophysical properties.

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Mathies et al. (US 6,544,744, issued 8 Apr 2003, provided by Applicant in IDS mailed 30 Jan 2020) as applied above in view of Kutyavin et al. (Nucleic Acids Research, 2000, 28(2), p655-661, provided by Applicant in IDS mailed 30 Jan 2020).
Mathies et al. discloses as above. Mathies et al. teaches such labels find use as primers in applications involving nucleic acid chain extension, such as sequencing, PCR and the like. (abstract).
Mathies et al. does not specifically teach the oligonucleotide is further labeled with a minor groove binding moiety (instant claim 79).

It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Mathies et al. in view of Kutyavin et al. to improve the labeled oligonucleotide of Mathies et al. with the minor groove binder group of Kutyavin et al.  One of ordinary skill in the art would have been motivated to combine Mathies et al. in view of Kutyavin et al. with a reasonable expectation of success because Mathies et al. suggests the use of the rhodamine labeled oligonucleotides as probes for binding to DNA fragments or as PCR primers and Kutyavin et al. teaches a known technique for the predictable improvement of DNA probes.

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623